DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the Amendments/Response filed on 07/20/2022. The abstract has been
amended. Claims 1 and 20 have been amended. No additional claims have been added. Claim 18 has been cancelled. Claims 1, 4, 5, 8-10, 15 and 20 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/20/2022 has been entered.
 
Response to Amendment
The examiner fully acknowledges the amendments made to claims 1 and 20 have been amended filed on 07/20/2022. The Applicant’s amendments to claims 1 and 20 are sufficient to overcome the claim objection. 
The Applicant’s amendments to claim 1 are not sufficient to overcome the rejection of claim 1, based upon the 35 U.S.C. 103 as being upatentable over Zheng (TWI618604B), in view of Courtot (US Patent No. 2499056) and further view of Gorilla Automotive Parts (found at: http://web.archive.org/web/20170711165505/http://www.gorilla-auto.com/thin-wall-sockets) from the previous office action. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 5, 8-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng (TWI618604B), in view of Courtot (US Patent No. 2499056) and further view of Gorilla Automotive Parts (found at: http://web.archive.org/web/20170711165505/http://www.gorilla-auto.com/thin-wall-sockets).
In regards to claim 1, Zheng discloses
A socket, which is used in coordination with a wrench, the socket comprising: 
a socket main body (element 10) having a head portion (see at least elements 12 and 15) and a body portion (element 13), an end of the body portion being connected to the head portion (see figure below), the body portion (element 13) having a polygonal hole (element 14); and 
a pipe (element 30) sleeved onto the body portion (element 13) of the socket main body (element 10); 
wherein an external radius of the head portion (see at least elements 12 and 15) is larger than an external radius of the body portion (element 13), so that a shoulder surface (element 16) is formed at a juncture of the head portion (see at least elements 12 and 15) and the body portion (element 13); 
a first end (element 31) of the pipe (element 30) is abutted against the shoulder surface (element 16); 

    PNG
    media_image1.png
    486
    665
    media_image1.png
    Greyscale

wherein the shoulder surface (element 16); the first end (element 31) of the pipe (element 30); 
wherein a second end of the pipe (element 32) a free end (element 18) of the body portion (element 13) the free end (element 18) of the body portion (element 13).

    PNG
    media_image2.png
    681
    975
    media_image2.png
    Greyscale

Zheng fails to disclose that the shoulder “has an embedding groove” and that the first end of the pipe “has an embedding portion embedded in the embedding groove.” However, Courtot teaches a rubber sleeve 20a, axial fingers (30), and washer 32, wherein the washer and axial finger form an embedding groove that the sleeve slides into (see annotated drawing below). Courtot teaches the embedding groove can be formed integrally (column 3 lines 36-40). 

    PNG
    media_image3.png
    530
    774
    media_image3.png
    Greyscale

Zheng and Courtot are considered to be analogous to the claimed invention because they are in the same field of tools provided for fastening, connecting, disengaging or holding (CPC B25B).  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zheng to incorporate the teachings of Courtot and include an embedding groove and embedding portion the joining of the sleeve to the head of the tool in order to further secure the sleeve of the tool during operation, and ensure that the protective sleeve doesn’t slip or slide during operation, further ensuring the protection of surfaces the tool may come into contact with during socket use.
Zheng also fails to explicitly disclose that the pipe is “made of composite material and detachably” sleeved, as well as that the extent of the pipe is “protruded beyond to protect” the free end of the main body. However, Gorilla Automotive tools teaches a removable sleeve, color-coded for quick selection, fitting both passenger and light truck wheels, made of plastic which is understood as a composite material, and has an extent that protects free end of the main body (see NPL image from site below). 

    PNG
    media_image4.png
    917
    1008
    media_image4.png
    Greyscale

Both Zheng and Gorilla Autoparts are considered to be analogous to the claimed invention since they are all in the same field of sockets with thin walled/non-marring protective surfaces with identifying characteristics. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zheng to incorporate the teachings of Gorilla Automotive and make a sleeve that is removable in order to fit into spaces that require extra thin wall requirements and is effective in protecting customer’s wheels from scratching during installation. 

In regards to claim 4, Zheng as modified discloses
The socket as claimed in claim 1, wherein an external peripheral surface of the body portion (element 13) has a plurality of protruding lines (edges of element 17) arranged abreast of each other (see annotated drawing below); the plurality of protruding lines (edges of element 17) are located adjacent to the shoulder surface (element 16) and abutted against an internal peripheral surface (element 33) of the pipe (element 30).

    PNG
    media_image5.png
    610
    751
    media_image5.png
    Greyscale

In regards to claim 5, Zheng as modified discloses
The socket as claimed in claim 1, wherein an external peripheral surface of the pipe (element 30) has a recognition layer which comprises one of a print, a pattern, a color, a character and a set of any one mentioned above (TWI618604B description: a sleeving member being transparent, translucent, or foggy; Per Gorilla Autoparts: color coded for quick selection).

In regards to claim 8, Zheng as modified discloses
The socket as claimed in claim 4, wherein an external peripheral surface of the pipe (element 30) has a recognition layer which comprises one of a print, a pattern, a color, a character and a set of any one mentioned above (TWI618604B description: a sleeving member being transparent, translucent, or foggy; Per Gorilla Autoparts: color coded for quick selection).

In regards to claim 9, Zheng as modified discloses
The socket as claimed in claim 1, wherein an external peripheral surface of the pipe (element 30) is in elevation with an external peripheral surface of the head portion (element 12).
Zheng fails to disclose the two elements being “flush” in elevation. However, Gorilla Autoparts teaches the head portion and pipe appearing flush in elevation (see screenshot below). 

    PNG
    media_image6.png
    392
    990
    media_image6.png
    Greyscale

Gorilla Autoparts and Zheng are silent on the exact relationship, flush or otherwise, between the pipe and head portion, but appears from the figures that the elevations are flush from the Gorilla Autoparts site. Applicant has not disclosed having the external peripherals for the two elements being flush is for a particular purpose. Conversely, in claim 15, the applicant has recited the elevations for the pipe and the head portion should have a difference. 
	From the specifications and claims, it appears that having the pipe external elevation and head portion external elevation flush or not would result in the apparatus performing equally well. Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to make the elevations flush in Zheng as modified, as it does not appear to provide unexpected results.

In regards to claim 10, Zheng as modified discloses
The socket as claimed in claim 9, wherein an external peripheral surface of the pipe (element 30) has a recognition layer which comprises one of a print, a pattern, a color, a character and a set of any one mentioned above (TWI618604B description: a sleeving member being transparent, translucent, or foggy; Per Gorilla Autoparts: color coded for quick selection).


In regards to claim 15, Zheng as modified discloses
The socket as claimed in claim 1, wherein a difference in elevation (see annotated drawing below) is provided between an external peripheral surface of the pipe (element 30) and an external peripheral surface of the head portion (element 12).

    PNG
    media_image7.png
    610
    751
    media_image7.png
    Greyscale


Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng (TWI618604B), in view of Courtot (US Patent No. 2499056), Gorilla Automotive Parts (found at: http://web.archive.org/web/20170711165505/http://www.gorilla-auto.com/thin-wall-sockets), and in further view of Templeton (US Patent No. 5033142). 

In regards to claim 20, Zheng as modified discloses
The socket as claimed in claim 1, wherein an opposing end of the body portion (element 13) of the socket main body (element 10), which is located opposite to the head portion (element 12), is provided on an external peripheral surface (see annotated drawing below).  

    PNG
    media_image8.png
    668
    1072
    media_image8.png
    Greyscale

Zheng as modified fails to disclose the body portion of the socket main body having an annular groove; an end cap made of nonmetal and shaped as a circular ring is provided on an end thereof with an annular fence extending radially; another end of the end cap is provided on an inner surface thereof with a protruding fence; the end cap and the body portion of the socket main body are combined in a way that the protruding fence is embedded in the annular groove of the body portion.”
 However, Templeton teaches hollow handled tool comprises a rear cap mounted to the tube with a flexible polymeric handle directed through the cap. The tool includes an end cap 17 which is threadedly secured on the central cylindrical support 11a. It also understood from Templeton spec that the components used throughout are non-corrosive, which could include PVC (column 4 lines 47-52).

    PNG
    media_image9.png
    346
    571
    media_image9.png
    Greyscale

Zheng and Templeton are considered to be analogous to the claimed invention because they are in the same cpc classification B25, which relates to hand tools, portable power driven tools and manipulators. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zheng to incorporate the teachings of Templeton and provide a means for securing an end cap on the body through the use of annular grooves disposed on a main body. The end cap being made of non-corrosive material would lengthen the lifespan of the tool when used in wet conditions, if wheel adjustments have to be made in the rain. Further, the end cap is another manner to secure the sleeve on the wall of socket, while also providing a way to remove mass from the end in the case that the fully sleeve socket is unable to fit within a recess of a hub-cap or other apparatus the socket is being used to affect. 
Response to Arguments
Applicant's arguments in regards to claim 1, see pages 2-4 filed 07/20/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that “the function of the pipe of the present application is to provide protection”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The applicant also contends that as such, the rubber member of Courtot, whose purpose is primarily to increase a friction connection, fails to meet the requirements of the first point of the Graham factual inquiries. However, if the prior art structure is capable of performing the intended use, then it meets the claim. Zheng displays a pipe element (30) that covers the socket main body (10). As such, it would serve as a contact buffer between the socket main body and anything surrounding the work piece that is being worked upon. Zheng is also considered analogous to the socket disclosed by Gorilla parts, showing that sockets with protective sleeves are known. 
	The examiner acknowledges that the rubber member 20 of Courtot’s intended use is increasing friction. However, that intended use does not prevent it from being capable of being a cylindrical shape surrounding another body, preventing contact and damage to the body it’s surrounding. Further, the purpose of Courtot was not to teach a protective pipe, but rather to focus on the teaching of an embedded groove, shown by the interaction between the rubber member 20 and axial finger 30 as shown in fig. 4 of Courtot. 
	Courtot explains in column 4, lines 25-30, that as the sleeve member 16a is rotated, the rubber member urges the metal fingers outwardly, making the self-locking action more positive. The interaction between 30, the base of 20a that is embedded and contacting washer 32 is intended to improve and further stabilize the locking engagement in Courtot. For that purpose, it’s embedding condition was introduced in the previous action. Thus, the rubber member 20, though not intended for protection, can serve as a “pipe” surrounding the insert, and is used in part of an embedding connection, having an embedded portion that fits within that embedding connection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KHALIL HAWKINS whose telephone number is (571)272-5446. The examiner can normally be reached M-F; 8-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON KHALIL HAWKINS/Examiner, Art Unit 3723
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723